 



EXHIBIT 10.20

FIRST AMENDMENT TO
CREDIT AGREEMENT

     This First Amendment to Credit Agreement, dated as of March 28, 2003 (the
“Amendment”) amends that certain Credit Agreement, dated as of July 2, 2002 (the
“Credit Agreement”), by and among BOWNE & CO., INC., a Delaware corporation (the
“Borrower”), FLEET NATIONAL BANK and the other lending institutions listed on
Schedule 1 to the Credit Agreement (each a “Lender”, and collectively, the
“Lenders”), FLEET NATIONAL BANK, as Agent for the Lenders, JPMORGAN CHASE BANK,
as Documentation Agent (the “Documentation Agent”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Syndication Agent (the “Syndication Agent”).

     WHEREAS, Parent Borrower has requested that the Lenders amend certain terms
of the Credit Agreement in order, among other things, to modify certain
financial covenants and to provide for the issuance of up to $10,000,000 of
standby letters of credit; and

     WHEREAS, the Lenders have agreed, subject to the terms and conditions set
forth in this Amendment, to amend the Credit Agreement as set forth herein;

     NOW, THEREFORE, in consideration of these premises, the promises, mutual
covenants and agreements contained in this Amendment and fully intended to be
legally bound hereby, the parties hereby agree as follows:

1.   CAPITALIZED TERMS.

     Terms used in this Amendment which are not defined herein, but which are
defined in the Credit Agreement, shall have the same respective meanings herein
as therein.

2.   AMENDMENT TO CREDIT AGREEMENT.

     Subject to the satisfaction of the conditions set forth in Section 5 below,
the Credit Agreement is hereby amended as follows:



     2.1.   Amendment to Section 1.1.       Section 1.1 of the Credit Agreement
is hereby amended as follows:        (a)   The definition of “Aggregate Credit
Exposure” is hereby amended and restated in its entirety as follows:

 



--------------------------------------------------------------------------------



 





      “Aggregate Credit Exposure: as of any date of determination, the sum as of
such date of the outstanding principal amount of the Loans of all Lenders
(determined, in the case of each Alternate Currency Loan, on the basis of the
Currency Equivalent in Dollars thereof) plus the LC Obligations.”



(b)   The definition of “Applicable Fee Percentage” is hereby amended and
restated in its entirety as follows:



      “Applicable Fee Percentage: with respect to the Facility Fee, at all times
during which the applicable Pricing Level set forth below is in effect, the
percentage set forth below next to such Pricing Level:

            Pricing Level   Applicable Fee Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

I
    .50 %
II
    .50 %
III
    .35 %
IV
    .25 %
V
    .25 %



      Changes in the Applicable Fee Percentage resulting from a change in a
Pricing Level shall be based upon the Compliance Certificate most recently
delivered pursuant to Section 7.1(a) and shall become effective on the date such
Compliance Certificate is delivered to the Agent and the Lenders.
Notwithstanding anything to the contrary contained in this definition, if, at
any time and from time to time, Parent Borrower shall be in Default of its
obligations under Section 7.1(a), (b) or (c), Pricing Level I shall apply until
such Default is cured.”



(c)   The definition of “Applicable Margin” is hereby amended and restated in
its entirety as follows:



      “Applicable Margin: with respect to Eurodollar Advances, Alternate
Currency Advances, and Letter of Credit commissions in each case at all times
during which the applicable Pricing Level set forth below is in effect, the
percentage set forth below next to such Pricing Level:

            Pricing Level   Applicable Margin

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

I
    2.75 %
II
    2.50 %
III
    2.00 %
IV
    1.50 %
V
    1.00 %

2



--------------------------------------------------------------------------------



 





                Changes in the Applicable Margin resulting from a change in a
Pricing Level shall be based upon the Compliance Certificate most recently
delivered pursuant to Section 7.1(a) and shall become effective on the date such
Compliance Certificate is delivered to the Agent and the Lenders.
Notwithstanding anything to the contrary contained in this definition, (a) if,
at any time and from time to time, Parent Borrower shall be in Default of its
obligations under Section 7.1(a), (b) or (c), Pricing Level I shall apply until
such Default is cured.”



(d)   The definition of “Commitment” is hereby amended and restated in its
entirety as follows:



      “Commitment: in respect of any Lender, such Lender’s undertaking during
the Commitment Period to make Revolving Credit Loans and/or issue or participate
in Letters of Credit issued on behalf of a Borrower hereunder in an aggregate
principal and/or face amount at any one time outstanding not exceeding the
Commitment Amount of such Lender.”



(e)   The definition of “Commitment Amount” is amended by deleting the reference
to Section 2.12.   (f)   The definition of “Consolidated” is hereby amended and
restated in its entirety as follows:



      “Consolidated: Parent Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP.”



(g)   The definition of “Consolidated EBITDA” is hereby amended by amending and
restating the first sentence in its entirety as follows:



      “Consolidated EBITDA: for any period, the Consolidated Net Income from
continuing operations and before extraordinary items (including, but not limited
to: restructuring, integration and asset impairment charges; expenses related to
acquisitions; gains or losses on asset sales; transaction related expenses;
royalty expense borne by the seller within the trailing 12 months; provisions
for doubtful accounts (net of write-offs); and provision for deferred employee
compensation and retirement benefits) for such period, plus the sum of, without
duplication, each of the following with respect to Parent Borrower and its
Subsidiaries, to the extent utilized in determining such Consolidated Net
Income: (a) Interest Expense, (b) provision for federal, state and local income
taxes, and (c) depreciation and amortization (other than amortization of debt
discount); provided, however, all non-cash income, expense, gains and losses to
the extent otherwise included in such Consolidated Net Income for such period
shall be excluded from the foregoing computation.”

3



--------------------------------------------------------------------------------



 





(h)   The definition of “Credit Party” is hereby amended and restated in its
entirety as follows:



      “Credit Party: each Borrower, Guarantor Subsidiary and each other party
(other than the Agent, the Titled Agents and the Lenders) to a Loan Document.”



(i)   The definition of “Intercreditor Agreement” is hereby amended and restated
in its entirety as follows:



      “Intercreditor Agreement: the Intercreditor Agreement, dated as of July 2,
2002, as succeeded and replaced by that certain Intercreditor and Collateral
Agency Agreement, dated as of March 28, 2003, among the Agent on behalf of the
Lenders, the Agent acting on behalf of itself in connection with its appointment
as Collateral Agent for the holders of the Notes issued pursuant to the Note
Purchase Agreement, and the parties to the Note Purchase Agreement other than
Parent Borrower, as same may be further amended, modified or supplemented from
time to time.”



(j)   The definition of “Lender” is hereby amended by deleting the reference to
Section 2.12.   (k)   The definition of “Loan Documents” is hereby amended and
restated in its entirety as follows:



      “Loan Documents: collectively, this Agreement and all agreements,
certificates, instruments and other documents executed or delivered in
connection therewith, including any promissory notes executed and delivered
pursuant to Section 2.9(d) and Section 2.11(d) and the Guaranties, the
Intercreditor Agreement, the Security Agreement and all Applications, in each
case as amended, supplemented or otherwise modified from time to time.”



(l)   The definition of “Note Purchase Agreement” is hereby amended and restated
in its entirety as follows:



      “Note Purchase Agreement: collectively, the, separate and several, Note
Purchase Agreements, each dated January 30, 2002, as amended by a First
Amendment, dated as of July 3, 2002, and a Second Amendment dated as of
March 28, 2003, between Parent Borrower, on the one hand, and certain
purchasers, on the other hand, and relating to the sale by Parent Borrower of:
$25,000,000 aggregate principal amount of its 6.90% Senior Notes, Series A, due
January 30, 2007; $28,000,000 aggregate principal amount of its 7.31% Senior
Notes, Series B, due January 30, 2012; and $22,000,000 aggregate principal
amount of its 7.85% Senior Notes, Series C, due January 30, 2012.”

4



--------------------------------------------------------------------------------



 





(m)   The definition of “Obligations” is hereby amended and restated in its
entirety as follows:



      “Obligations: any and all obligations of Credit Parties to the Agent or
the Lenders under, or in connection with, the Loan Documents of every kind and
description (including obligations in respect of fees, expenses and commissions
and, including, without limitation, any and all obligations of the Guarantor
Subsidiaries under the Guaranties and the Reimbursement Obligations) direct or
indirect, absolute or contingent, primary or secondary, due or to become due,
now existing or hereafter arising, regardless of how they arise or by what
agreement or instrument, if any, and including obligations to perform acts and
refrain from taking action as well as obligations to pay money.



(n)   The definitions of “Pricing Level,” “Pricing Level I,” “Pricing Level II,”
“Pricing Level III,” “Pricing Level IV,” “Pricing Level V,” and “Pricing Level
VI” are hereby amended by deleting the existing definitions of such terms in
their entirety and replacing them with the following definitions:



      “Pricing Level: Pricing Level I, Pricing Level II, Pricing Level III,
Pricing Level IV, or Pricing Level V, as applicable.”         “Pricing Level I:
any time when the Leverage Ratio is greater than or equal to 3.50 to 1.00.”    
    “Pricing Level II: any time when the Leverage Ratio is greater than or equal
to 3.00 to 1.00 but less than 3.50 to 1.00.”         “Pricing Level III: any
time when the Leverage Ratio is greater than or equal to 2.50 to 1.00 but less
than 3.00 to 1.00.”         “Pricing Level IV: any time when the Leverage Ratio
is greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00.”        
“Pricing Level V: any time when the Leverage Ratio is less than 2.00 to 1.00.”



(o)   The definition of “Rentals” is hereby amended and restated in its entirety
as follows:



      “Rentals: includes as of the date of any determination thereof all rental
expense from long-term operating leases as disclosed in the notes to the
financial statements of Parent Borrower contained in the SEC Form 10-K most
recently filed with the Securities and Exchange Commission or any other material
long-term operating lease entered into after the date of such Form 10-K. For
purposes of this definition, ‘material’ means material in relation to the
business, operations, affairs, financial condition, assets,

5



--------------------------------------------------------------------------------



 





      properties, or prospects of Parent Borrower and its Subsidiaries taken as
a whole.”



(p)   The definition of “Restricted Distribution” is hereby amended by amending
and restating clause (b)(ii) as follows:



      “(ii) any such dividend, distribution, payment on or with respect to, or
an acquisition of the publicly-traded common stock of Parent Borrower, provided
the aggregate amount of payments with respect to the acquisition of such common
stock pursuant to this clause (ii) during any fiscal year of Parent Borrower
shall not exceed $15,000,000.”;        

    and by inserting “and” immediately before “(iii)” and deleting the phrase “,
and (iv) a BGS Disposition” and inserting a period in its place.



(q)   The definition of “Required Lenders” is hereby amended and restated in its
entirety as follows:



      “Required Lenders: at any time prior to the Commitment Termination Date,
Lenders having Commitment Amounts greater than or equal to 51% of the Aggregate
Commitment Amount and, at all other times, Lenders having a total Aggregate
Outstanding Extensions of Credit greater than or equal to 51% of the Aggregate
Credit Exposure.”



(r)   The definition of “Subsidiary Borrower Obligations” is hereby amended and
restated to read in its entirety as follows:



      “Subsidiary Borrower Obligations: at any time with respect to any
Subsidiary Borrower, the principal amount outstanding at such time of the Loans
made to such Subsidiary Borrower plus the aggregate amount of LC Obligations
with respect to Letters of Credit issued for the account of such Subsidiary
Borrower together with all accrued interest thereon and all other sums due and
owing at such time from such Subsidiary Borrower under the Loan Documents.”



(s)   The following definitions are hereby inserted in the appropriate
alphabetical order:



      “Aggregate Outstanding Extensions of Credit: as to any Lender at any time,
an amount equal to the sum of (a) such Lender’s Revolving Credit Exposure, and
(b) such Lender’s Commitment Percentage of the LC Obligations then outstanding.”
        “Application: an application, in such form as the Issuing Bank may
specify from time to time, requesting the Issuing Bank to open a Letter of
Credit.”

6



--------------------------------------------------------------------------------



 





      “Available Commitment: as to any Lender, at any time, an amount equal to
the excess, if any, of (a) such Lender’s Commitment over (b) such Lender’s
Aggregate Outstanding Extensions of Credit.”         “Collateral: as defined in
the Security Agreement.”         “Issuing Bank: Fleet, together with its
successor and assigns, in its capacity as issuer of any Letter of Credit.”      
  “LC Commitment: $10,000,000.”         “LC Obligations: at any time, an amount
equal to the sum of (a) the aggregate then undrawn and unexpired amount of the
then outstanding Letters of Credit and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to
Section 2.14(e).”         “LC Participants: the collective reference to all the
Lenders other than the Issuing Bank.”         “Letters of Credit: as defined in
Section 2.14(a).”         “Reimbursement Obligation: the obligation of the
Borrowers to reimburse the Issuing Bank pursuant to Section 2.14(e) for amounts
drawn under Letters of Credit.”         “Security Agreement: the security
agreement, substantially in the same form as Exhibit R hereto, to be executed by
each Borrower and Subsidiary Guarantor.”         “Uniform Customs: with respect
to a particular Letter of Credit, the Uniform Customs and Practice for
Documentary Credits as published as of the date of issue of such Letter of
Credit by the International Chamber of Commerce.”



(t)   The definitions of “BGS”, “BGS Disposition” and “BGS Entities” are hereby
deleted.

2.2.   Amendment of Article 2.

Article 2 of the Credit Agreement is hereby amended as follows:



       (a) Section 2.1(a) is hereby amended by amending and restating clause
(B) of subsection (i) thereof in its entirety as follows:



      “(B) with respect to each Lender, such Lender’s Aggregate Outstanding
Extensions of Credit shall not exceed such Lender’s Commitment Amount.”

7



--------------------------------------------------------------------------------



 





       (b) Section 2.6(a) is hereby amended and restated in its entirety as
follows:



      “(a) Voluntary Reductions. Parent Borrower shall have the right, upon at
least five (5) Business Days’ prior written notice to the Agent, (i) at any time
when there shall be no Loans or LC Obligations outstanding, to terminate the
Commitments of all Lenders and the Swingline Commitment of the Swingline Lender,
or (ii) at any time and from time to time when the Aggregate Commitment Amount
shall exceed the aggregate outstanding principal amount of all Loans
(determined, in the case of each Alternate Currency Loan, on the basis of the
Currency Equivalent in Dollars thereof) plus the LC Obligations, to reduce
permanently the Aggregate Commitment Amount by a sum not greater than the amount
of such excess; provided, however, that each partial reduction shall be in an
amount equal to $5,000,000 or such amount plus a whole multiple of $1,000,000 in
excess thereof.”



       (c) Section 2.6(b) is hereby deleted and Section 2.6(c) is hereby
re-designated as Section 2.6(b).



       (d) Section 2.7(b) is hereby amended by deleting the last sentence
thereof.



       (e) Section 2.12 is hereby amended and restated in its entirety as
follows:



      “2.12. Intentionally Omitted.”



       (f) Section 2.13(a) is hereby amended by amending and restating the first
sentence thereof in its entirety as follows:



      “Provided that no Default or Event of Default has occurred and is then
continuing, Parent Borrower may from time to time direct that any of its
Subsidiaries which is not then a Subsidiary Borrower become a Subsidiary
Borrower by submitting a Borrower Addendum to the Agent with respect to such
Subsidiary, together with (i) a certificate, dated the date of such Borrower
Addendum, of the Secretary or Assistant Secretary of such Subsidiary and
substantially in the form of, and with substantially the same attachments as,
the certificate which would have been required under Section 5.1 if such
Subsidiary had become a party hereto on the Effective Date, (ii) a Security
Agreement executed and delivered to the Agent by such Subsidiary, and (iii) an
opinion of counsel (including, in the case of a foreign Subsidiary, an opinion
of foreign local counsel) to such Subsidiary in all respects reasonably
satisfactory to the Agent, provided that, to the extent that any such
certificate, agreement, attachment or opinion is not in English, it shall be
accompanied by a certified English translation thereof.”



       (g) Article 2 of the Credit Agreement is hereby amended by inserting a
new Section 2.14 as follows:

8



--------------------------------------------------------------------------------



 



“Section 2.14.   LETTERS OF CREDIT.

      (a)   LC Commitment. Subject to the terms and conditions hereof, the
Issuing Bank, in reliance on the agreements of the other Lenders set forth in
Section 2.14(d), agrees to issue letters of credit (“Letters of Credit”) for the
account of one or more of the Borrowers on any Business Day during the
Commitment Period in such form as may be approved from time to time by the
Issuing Bank; provided that the Issuing Bank shall have no obligation to issue
any Letter of Credit if, after giving effect to such issuance, (i) the LC
Obligations would exceed the LC Commitment or (ii) the aggregate Available
Commitments of the Lenders would be less than zero. Each Letter of Credit shall
(x) be denominated in Dollars and shall be a standby Letter of Credit issued to
support obligations of one or more of the Borrowers for whose account it is
issued, and (y) expire no later than the Commitment Termination Date. Each
Letter of Credit shall be subject to the Uniform Customs and, to the extent not
inconsistent therewith, the laws of the State of New York. The Issuing Bank
shall not at any time be obligated to issue any Letter of Credit hereunder if
such issuance would conflict with, or cause the Issuing Bank or any LC
Participant to exceed any limits imposed by, any applicable law, rule, treaty or
regulation or guideline or directive of a governmental authority.       (b)  
Procedure for Issuance of Letter of Credit. Whenever a Borrower desires that a
Letter of Credit be issued for its account hereunder, such Borrower, or if such
Borrower is a Subsidiary Borrower, Parent Borrower, on behalf of such Subsidiary
Borrower, shall request that the Issuing Bank issue a Letter of Credit by
delivering to the Issuing Bank at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Bank, and
such other certificates, documents and other papers and information as the
Issuing Bank may request. Upon receipt of any Application, the Issuing Bank will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Bank be required to issue any Letter
of Credit earlier than three (3) Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by the Issuing
Bank and such

9



--------------------------------------------------------------------------------



 

          Borrower, or if such Borrower is a Subsidiary Borrower, as otherwise
agreed to by Parent Borrower on behalf of such Subsidiary Borrower. The Issuing
Bank shall furnish a copy of such Letter of Credit to Parent Borrower promptly
following the issuance thereof.       (c)   Fees, Commission and Other Charges.
Parent Borrower shall pay to the Agent, for the account of the Issuing Bank and
the LC Participants, a letter of credit commission with respect to each Letter
of Credit, computed for the period from the date of issuance of such Letter of
Credit to its expiration date at a per annum rate equal to the then Applicable
Margin in effect on the date of issuance of such Letter of Credit; calculated on
the basis of a 360-day year, of the aggregate amount available to be drawn under
such Letter of Credit on the date such fee is calculated. Such letter of credit
commission shall be shared ratably among the Issuing Bank and the LC
Participants in accordance with their respective Commitment Percentages. Such
commissions shall be (i) payable quarterly in arrears on the 15th day of each
calendar quarter for the prior calendar quarter and on the Commitment
Termination Date or such earlier date upon which the Commitments shall have been
terminated in accordance herewith, and (ii) non-refundable. In addition to the
foregoing commissions, Parent Borrower shall pay or reimburse the Issuing Bank
for such normal and customary fees, costs and expenses as are incurred or
charged by the Issuing Bank in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit. The Agent shall, promptly
following its receipt thereof, distribute to the Issuing Bank and the LC
Participants all commissions received by the Agent for their respective accounts
pursuant to this Section.       (d)   LC Participations. The Issuing Bank
irrevocably agrees to grant and hereby grants to each LC Participant, and, to
induce the Issuing Bank to issue Letters of Credit hereunder, each LC
Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Bank, on the terms and conditions hereinafter stated,
for such LC Participant’s own account and risk an undivided interest equal to
such LC Participant’s Commitment Percentage in the Issuing Bank’s obligations
and rights under each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Bank thereunder. Each LC Participant unconditionally
and irrevocably agrees with the Issuing Bank, if a draft is paid under any
Letter of Credit for which the Issuing Bank is not reimbursed in full by the
Borrowers in

10



--------------------------------------------------------------------------------



 

          accordance with the terms of this Agreement, such LC Participant shall
pay to the Issuing Bank upon demand at the Issuing Bank's address for notices
specified herein an amount equal to such LC Participant’s Commitment Percentage
of the amount of such draft, or any part thereof, which is not so reimbursed. If
any amount required to be paid by any LC Participant to the Issuing Bank
pursuant to this Section 2.14(d) in respect of any unreimbursed portion of any
payment made by the Issuing Bank under any Letter of Credit is paid to the
Issuing Bank within three (3) Business Days after the date such payment is due,
such LC Participant shall pay to the Issuing Bank on demand an amount equal to
the product of: (i) such amount; times (ii) the daily average Federal Funds Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Bank; and
times (iii) a fraction the numerator of which is the number of days that elapses
during such period and the denominator of which is 360. If any such amount
required to be paid by any LC Participant pursuant to this Section 2.14(d) is
not in fact made available to the Issuing Bank by such LC Participant within
three (3) Business Days after the date such payment is due, the Issuing Bank
shall be entitled to recover from such LC Participant, on demand, such amount
with interest thereon calculated from such due date at the rate per annum
applicable to ABR Advances hereunder. A certificate of the Issuing Bank
submitted to any LC Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. Whenever, at any
time after the Issuing Bank has made payment under any Letter of Credit and has
received from any LC Participant its pro rata share of such payment in
accordance with this Section 2.14(d), the Issuing Bank receives any payment
related to such Letter of Credit (whether directly from the Borrowers or
otherwise, including proceeds of collateral applied thereto by the Issuing
Bank), or any payment of interest on account thereof, the Issuing Bank will
distribute to such LC Participant its pro rata share thereof; provided, however,
that in the event that any such payment received by the Issuing Bank shall be
required to be returned by the Issuing Bank, such LC Participant shall return to
the Issuing Bank the portion thereof previously distributed by the Issuing Bank
to it.       (e)   Reimbursement Obligation of the Borrower. Each Borrower
agrees to reimburse the Issuing Bank on each date on which the Issuing Bank
notifies Parent Borrower of the date and amount of a draft presented under any
Letter of Credit and

11



--------------------------------------------------------------------------------



 

          paid by the Issuing Bank for the amount of (i) such draft so paid and
(ii) any taxes, fees, charges or other costs or expenses incurred by the Issuing
Bank in connection with such payment; provided, however, that if the Issuing
Bank so notifies Parent Borrower after 2:00 p.m. on any date, then the amount
that would otherwise be required to be reimbursed to the Issuing Bank pursuant
to the foregoing on such date, shall be due and payable on the next Business
Day, together with interest thereon at the Alternate Base Rate, computed from
the date of such notification until the date payment is due. Each such payment
shall be made to the Issuing Bank at its address for notices specified herein in
Dollars and in immediately available funds. Interest shall be payable on any and
all amounts remaining unpaid by the Borrowers under this Section from the date
such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full at the rate which would be payable on any
outstanding ABR Advances which were then overdue. Each drawing under any Letter
of Credit shall constitute a request by Parent Borrower to the Agent for a
borrowing pursuant to Section 2.3 of ABR Advances in the amount of such drawing.
The limitations of Section 2.2 shall not apply to any ABR Advances made pursuant
to this Section. The Borrowing Date with respect to such borrowing shall be the
date of such drawing.       (f)   Obligations Absolute. The Borrowers’
obligations under this Section 2.14 shall be absolute and unconditional under
any and all circumstances and irrespective of any set off, counterclaim or
defense to payment which any Borrower may have or have had against the Issuing
Bank or any beneficiary of a Letter of Credit. Each Borrower also agrees with
the Issuing Bank that the Issuing Bank shall not be responsible for, and such
Borrower’s Reimbursement Obligations under Section 2.14(e) shall not be affected
by, among other things (i) the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or (ii) any dispute between or among such
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or (iii) any claims whatsoever of such
Borrower against any beneficiary of such Letter of Credit or any transferee. The
Issuing Bank shall not be liable for any error, omission, interruption or delay
in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Bank’s gross negligence or

12



--------------------------------------------------------------------------------



 

          willful misconduct. Each Borrower agrees that any action taken or
omitted by the Issuing Bank under or in connection with any Letter of Credit or
the related drafts or documents, if done in the absence of gross negligence of
willful misconduct and in accordance with the standards of care specified in the
Uniform Commercial Code of the State of New York, shall be binding on such
Borrower and shall not result in any liability of the Issuing Bank to such
Borrower.       (g)   Letter of Credit Payments. If any draft shall be presented
for payment under any Letter of Credit, the Issuing Bank shall promptly notify
Parent Borrower of the date and amount thereof. The responsibility of the
Issuing Bank to the Borrowers in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.  
    (h)   Application. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 2.14, the provisions of this Section 2.14 shall apply.”

2.3.   Amendment of Article 3.



       Article 3 of the Credit Agreement is hereby amended as follows:



       (a)    Section 3.5 is hereby amended by amending and restating subsection
(b) in its entirety as follows:



      "(b) the asset value to such Lender or such Control Person of the Loans,
LC Obligations or Commitments made or maintained by such Lender to a level below
that which such Lender or such Control Person could have achieved or would
thereafter be able to achieve but for such Regulatory Change (after taking into
account such Lender’s or such Control Person’s policies regarding capital
adequacy) by an amount deemed by such Lender to be material to such Lender or
Control Person, then Parent Borrower agrees to pay to such Lender or such
Control Person, as the case may be, within ten (10) days after demand by such
Lender, such additional amount or amounts as shall be sufficient to compensate
such Lender or such Control Person, as the case may be, for such reduction
(which demand shall be accompanied by a statement setting forth the calculations
of such additional amount or amounts in reasonable detail which statement shall
be conclusive absent manifest error).”

13



--------------------------------------------------------------------------------



 





       (b)    Section 3.6 is hereby amended by amending and restating the first
sentence thereof in its entirety as follows:



      “If any Lender shall determine that a Regulatory Change shall impose,
modify or make applicable any reserve, special deposit, compulsory loan,
assessment, increased cost or similar requirement against assets held by, or
deposits of, or advances or loans by, or other credit extended by, or any other
acquisition of funds by, any office of such Lender in respect of its Fixed Rate
Loans which is not otherwise included in the determination of a Eurodollar Rate
or Alternate Currency Rate, as the case may be, and the result of any of the
foregoing is to increase the cost to such Lender of making, renewing, converting
or maintaining its Fixed Rate Loans or its commitment to make such Fixed Rate
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable under the Loan Documents in respect of its Fixed Rate Loans, then, in
any such case, Parent Borrower agrees to pay such Lender, within ten (10) days
after demand therefor, such additional amounts as is sufficient to compensate
such Lender for such additional cost or reduction in such amount receivable
which such Lender deems to be material as determined by such Lender (which
demand shall be accompanied by a statement setting forth the calculations of
such additional amounts in reasonable detail which statement shall be conclusive
absent manifest error).”



       (c)    Section 3.11 is hereby amended by amending and restating
subsection (c) in its entirety as follows:



      “(c) any Borrower shall be required to pay any additional amounts pursuant
to Section 3.9 in respect of any Lender, then, in each such case, so long as no
Default or Event of Default then exists, Parent Borrower may require that such
Lender transfer all of its right, title and interest under the Loan Documents to
any lender identified by Parent Borrower (a “Proposed Lender”) if such Proposed
Lender agrees to assume all of the obligations of such Lender for consideration
equal to the outstanding principal amount of such Lender’s Loans, together with
interest thereon to the date of such transfer, all of such Lender’s LC
Obligations, to the extent which the Lender has paid any amount pursuant to
Section 2.14(d) and has not been reimbursed therefor, together with all accrued
and unpaid commissions on LC Obligations and accrued and unpaid interest on
Reimbursement Obligations to the date of transfer, and all other amounts payable
under the Loan Documents to such Lender on or prior to the date of such transfer
(including any fees accrued hereunder and any amounts which would be payable
under Section 3.4 as if all of such Lender’s Loans and obligations with

14



--------------------------------------------------------------------------------



 





      respect to Letters of Credit were being prepaid in full on such date).”

2.4.   Amendment of Article 4.



       Article 4 of the Credit Agreement is hereby amended as follows:



       (a)    The lead-in paragraph is hereby amended and restated in its
entirety as follows:



      “In order to induce the Agent and the Lenders to make the Loans and issue
or participate in the Letters of Credit, Parent Borrower makes the following
representations and warranties to the Agent and each Lender.”



       (b)    Section 4.21 is hereby deleted.

2.5.   Amendment of Article 6.



       Article 6 of the Credit Agreement is hereby amended as follows:



       (a)    The title of Article 6 is hereby amended and restated in its
entirety as follows:



               “6. CONDITIONS TO EACH EXTENSION OF CREDIT”.



       (b)    The lead-in paragraph of Article 6 is hereby amended and restated
in its entirety as follows:



       “The obligation of each Lender to make any extension of credit requested
to be made by it on any date is subject to the satisfaction
     of the following conditions precedent as of the date of such extension of
credit.”



       (c)    Section 6.1 of the Credit Agreement is hereby amended and restated
in its entirety as follows:



    “6.1 COMPLIANCE



      On each Borrowing Date or Swingline Loan proposed funding date or other
date that credit is proposed to be extended, as the case may be, and after
giving effect to the Loans or other extension of credit to be made thereon
(a) there shall exist no Default or Event of Default, (b) the representations
and warranties made by each Credit Party, or by an officer (or other authorized
Person) on its behalf, contained in the Loan Documents, or in any certificate,
report, opinion or other document delivered pursuant or incident thereto, shall
be true and correct in all material respects with the same effect as though such
representations and warranties had

15



--------------------------------------------------------------------------------



 





      been made on such date except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date, and (c) if any Loan or Loans or other
credit being so extended are being extended to a Subsidiary Borrower, then
Parent Borrower shall deliver to the Agent, simultaneously with the delivery to
the Agent of a Borrower Request with respect to such Loan or Loans, or request
for extension of credit in connection with a Letter of Credit or Letters of
Credit, a certificate (in a form reasonably acceptable to Agent) of a Financial
Officer of Parent Borrower demonstrating (to the reasonable satisfaction of
Agent) compliance with Section 10.4 of the Note Purchase Agreement, or any
successor provision relating to “Priority Indebtedness” (as defined in the Note
Purchase Agreement) or any concept similar thereto after giving pro forma effect
to the funding of such Loan or Loans, or extension of credit, and agreeing that
the representation included in such certificate will remain true on the date
such Loan or Loans or other credit are funded or otherwise extended. Each
borrowing or extension of credit requested by Parent Borrower (including,
without limitation, each borrowing requested by Parent Borrower on behalf of a
Subsidiary Borrower) shall constitute a certification by Parent Borrower as of
such Borrowing Date, Swingline Loan proposed funding date or issuance of such
Letter of Credit, as the case may be, that each of the foregoing matters is true
and correct in all respects.”



(d)   A new Section 6.4 is hereby added to read as follows:



       “Section 6.4 LETTER OF CREDIT APPLICATIONS.



      With respect to each Letter of Credit to be issued, the Issuing Bank shall
have received an Application therefor, completed to the satisfaction of the
Issuing Bank, and duly executed by the applicable Borrower (or, if such Borrower
is a Subsidiary Borrower, the Parent Borrower, on behalf of such Subsidiary
Borrower), together with such other certificates, documents and other papers and
information as the Issuing Bank may request.”

2.6.    Amendment of Article 7.



       Article 7 of the Credit Agreement is hereby amended as follows:



       (a)    The lead-in paragraph of Article 7 is hereby amended and restated
in its entirety as follows:

16



--------------------------------------------------------------------------------



 





      “Parent Borrower agrees that, so long as this Agreement is in effect, any
Loan or any Letter of Credit remains outstanding or unpaid, or any other amount
is owing under any Loan Document to any Lender or Agent, Parent Borrower shall:”



    (b)    Section 7.1(b) is hereby amended by deleting the period at the end of
subsection (ii) and inserting a semi-colon in its place and by amending and
restating the proviso at the end of such section in its entirety as follows:



      “provided that, delivery within the time period specified above of copies
of Parent Borrower’s Quarterly Report on Form 10-Q for such fiscal quarter
prepared in compliance with the Exchange Act requirements therefor and filed
with the SEC, together with the certificate from the Financial Officer described
in clause (ii) above, shall be deemed to satisfy the financial statement
delivery requirement set forth in clause (i) and (ii) above.”



    (c)    Section 7.1(c) is hereby amended by deleting the period at the end of
subsection (ii) and inserting a semi-colon in its place and by amending and
restating the proviso at the end of such section in its entirety as follows:



      “provided that, delivery within the time period specified above of Parent
Borrower’s Annual Report on Form 10-K for such fiscal year prepared in
accordance with the requirements of the Exchange Act therefor and filed with the
SEC, together with the certificate from such Accountants described in clause
(ii)(B) above shall be deemed to satisfy the requirements of this
Section 7.1(c).”



    (d)    A new Section 7.1(i) is hereby added to read as follows:



      “(i) Accounts Receivable Aging Reports. Simultaneously with the delivery
of each set of financial statements pursuant to Sections 7.1(b) and 7.1(c), a
certificate of a Financial Officer of Parent Borrower setting forth an accounts
receivable aging as of the end of the fiscal period for which such financial
statements are being provided, in such form and detail and with such supporting
documentation as shall be required by the Agent in its reasonable discretion.”



    (e)    Section 7.2(c) is hereby amended and restated in its entirety as
follows:



      “Schedule 4.1. Together with each set of financial statements delivered
pursuant to Section 7.1(b) and 7.1(c), provide to the Agent and each Lender a
revised version of Schedule 4.1 so as to make the representations set forth in
clauses (a), (b) and (c) of Section 4.1 accurate.”

17



--------------------------------------------------------------------------------



 





    (f)    The last sentence of Section 7.11 is hereby deleted and replaced with
the following:



      “Each Domestic Subsidiary becoming a Guarantor Subsidiary, shall, execute
and deliver to the Agent a Guaranty and a Security Agreement which shall be
accompanied by such resolutions, incumbency certificates and legal opinions as
are reasonably required by the Agent. For purposes of determining compliance
with this Section 7.11 after January 1, 2003, Ohio Franklin Corp., an Illinois
corporation, shall be deemed to have no revenue, income or assets.”

2.7.    Amendment of Article 8.



    Article 8 of the Credit Agreement is hereby amended as follows:      
(a)    The lead-in paragraph of Article 8 is hereby amended and restated in its
entirety as follows:



      “Parent Borrower agrees that, so long as this Agreement is in effect, any
Loan or any Letter of Credit remains outstanding or unpaid, or any other amount
is owing under any Loan Document to any Lender or Agent, Parent Borrower shall
not, directly or indirectly:”



    (b)    Section 8.2 is hereby amended by amending and restating the proviso
set forth therein in its entirety as follows:



      “provided, however, that notwithstanding the foregoing, for each of the
respective four fiscal quarter periods ending on the dates set forth below, such
ratio shall not be less than the ratio set forth below next to such date:

              Ratio of Consolidated Four Fiscal Quarter   EBITDAR to
Consolidated Period Ending Date   Fixed Charges

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

March 31, 2003
  1.75 to 1.00
June 30, 2003
  1.60 to 1.00
September 30, 2003
  1.75 to 1.00
December 31, 2003
  2.00 to 1.00
March 31, 2004
  2.00 to 1.00.”



    (c)    Section 8.3 is hereby amended and restated in its entirety as
follows:



      “8.3 LEVERAGE RATIO.

18



--------------------------------------------------------------------------------



 





      Permit the Leverage Ratio at any time during a time period set forth below
to be more than the ratio set forth below next to such time period:

          Time Period
(Dates Inclusive)   Leverage Ratio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

       
January 1, 2003 to March 31, 2003
  3.10 to 1.0
April 1, 2003 to June 30, 2003
  3.90 to 1.0
July 1, 2003 to September 30, 2003
  3.25 to 1.0
October 1, 2003 to December 31, 2003
  2.75 to 1.0
January 1, 2004 to March 31, 2004
  3.00 to 1.0
April 1, 2004 and thereafter
    2.75 to 1.0.”



    (d)    Section 8.5 is hereby amended by amending and restating clause
(iii) of subsection (f) in its entirety as follows:



      “(iii) the aggregate amount of Indebtedness permitted under this
Section 8.5(f) shall not exceed $25,000,000 outstanding at any one time.”



   
(e)    Section 8.6 is hereby amended by deleting the word “and” immediately
after the semi-colon after subsection 8.6(h), deleting the period at the end of
Section 8.6(i), inserting a semi-colon and the word “and” immediately at the end
of Section 8.6(i), and adding a new subsection (j) in its entirety as follows:



      “(j) Liens created by or expressly permitted under the Security
Agreement.”



    (f)    Section 8.8 is hereby amended by amending and restating subsection
(b) thereof in its entirety as follows:



      “(b) An Acquisition of one or more Operating Entities (including, without
limitation, Acquisitions of Capital Stock of an Operating Entity or as a result
of a merger or consolidation with an Operating Entity which is not Parent
Borrower or a Subsidiary of Parent Borrower), provided that (i) such Operating
Entity is in the same line or lines of business as Parent Borrower and its
Subsidiaries, (ii) Parent Borrower has provided evidence satisfactory to the
Agent that after giving effect to such Acquisition no Default or Event of
Default would exist, (iii) such Acquisition does not involve a “hostile”
transaction, (iv) the aggregate consideration paid by Parent Borrower and its
Subsidiaries for such Acquisition, including, assumption of Indebtedness and the
transfer of Property (other than the Capital Stock of Parent

19



--------------------------------------------------------------------------------



 





      Borrower) does not exceed $3,000,000, and (v) the aggregate consideration
including assumption of Indebtedness and the transfer of Property (other than
the Capital Stock of Parent Borrower) paid by Parent Borrower and its
Subsidiaries for all Acquisitions permitted under this Section 8.8(b)
consummated during any calendar year does not exceed $5,000,000.”



    (g)    Section 8.9 is hereby amended by inserting the word “and” at the end
of Section 8.9(a), by deleting Section 8.9(c) and by amending and restating
Section 8.9(b) in its entirety as follows:



      “Dispositions of Property other than Inter-Company Dispositions provided
that (i) such Disposition will not have a Material Adverse Effect, (ii) after
giving effect to such Disposition no Default or Event of Default would exist,
(iii) after giving effect to such Disposition, the aggregate net book value of
Property which is the subject of Dispositions during any fiscal year, less
capital expenditures made during such fiscal year by Parent Borrower and its
Subsidiaries for tangible operating assets to be used in the business of Parent
Borrower and its Subsidiaries does not exceed $25,000,000; and (iv) the
provisions of Section 8.18 are complied with.”



    (h)    Section 8.12 is hereby amended by amending and restating the proviso
therein in its entirety as follows:



      “provided, that Parent Borrower or its Subsidiaries may enter into such an
agreement in connection with any Lien permitted by this Agreement, when such
prohibition or limitation is by, its terms effective only against the Property
subject to such Lien and does not conflict with the terms and provisions of the
Security Agreement.”



    (i)    Section 8.15 is hereby amended by amending and restating clause
(a) thereof in its entirety as follows:



      “(a) the Guaranty or Security Agreement;”



    (j)    A new Section 8.17 is hereby added to read as follows:



      “8.17 PAYMENT OF CERTAIN FEES. Directly or indirectly pay or cause to be
paid any consideration or remuneration, whether by way of supplemental or
additional interest, fees or otherwise, to any creditor of a Credit Party as
consideration for or as an inducement to the entering into by any such creditor
of any release or discharge of any document in which a security interest is
granted, unless such consideration or remuneration is concurrently paid, on the
same terms, ratably to the Lenders.”

20



--------------------------------------------------------------------------------



 





    (k)     A new Section 8.18 is hereby added to read as follows:



      “8.18 CERTAIN PREPAYMENTS. Prepay any Senior Indebtedness (other than
(i) the Loans; (ii) Indebtedness secured by a Lien permitted under Section
8.6(g); and (iii) prepayments not exceeding $1,000,000 in the aggregate) within
12-months of a Disposition unless the Loans are prepaid, to the extent of the
proceeds from such Disposition, on a pro rata basis with such other Senior
Indebtedness and the Aggregate Commitment Amount is permanently reduced by an
amount equal to such prepayment of the Loans.”

2.8.   Amendment of Article 9.



    Article 9 of the Credit Agreement is hereby amended as follows:      
(a)    Section 9.1 is hereby amended by amending and restating subsection
(a) thereof in its entirety as follows:



      “(a) Failure to Pay Principal. Any payment of principal with respect to
any Loan or Reimbursement Obligation shall not be made when due and payable
(whether upon demand, at maturity, by reason of acceleration or otherwise);”



    (b)    Section 9.1 is hereby amended by amending and restating subsection
(b) thereof in its entirety as follows:



      “(b) Failure to Pay Interest, Fees and Other Amounts. Any payment of
interest, fees, commissions, expenses or other amounts, payable under any Loan
Document or otherwise to Agent or Issuing Bank with respect to the loan facility
or Letters of Credit established hereunder shall not be made within three
(3) Business Days of the date when due and payable;”



   
(c)    Section 9.1 is hereby amended by deleting the period at the end of
subsection (1) thereof, replacing same with “; or” and by adding a new
subsection (m) thereto to read in its entirety as follows:



      “(m) Lien on Collateral. Any Lien created under the Security Agreement for
any reason ceases to be or is not a valid and perfected Lien on the Collateral
constituting a first priority security interest, other than the Liens expressly
permitted under the Security Agreement, or there shall have occurred waste or
conversion of a material part of the Collateral.”

21



--------------------------------------------------------------------------------



 





    (d)    Section 9.2 is hereby amended and restated to read in its entirety as
follows:



       “9.2 CONTRACT REMEDIES.



 
(a) Termination of Commitment; Acceleration. Upon the occurrence of an Event of
Default or at any time thereafter during the continuance thereof:

      (i)   if such event is an Event of Default specified in Sections 9.1(g) or
9.1(h) above with respect to any Domestic Borrower, the Commitments of all of
the Lenders and the Swingline Commitment of the Swingline Lender, shall
immediately and automatically terminate and the Loans, all accrued and unpaid
interest thereon and all other amounts owing under the Loan Documents
(including, without limitation, all amounts of LC Obligations, whether or not
the beneficiaries of the then outstanding Letter of Credit shall have presented
the documents required thereunder) shall immediately become due and payable, and
the Agent may, and, upon the direction of the Required Lenders shall, exercise
any and all remedies and other rights provided in the Loan Documents;

      (ii)   if such event is an Event of Default specified in Sections 9.1(g)
or 9.1(h) above with respect to any other Borrower, the Commitments of all of
the Lenders with respect to Loans to be made to such Borrower shall immediately
and automatically terminate and the Subsidiary Borrower Obligations (including,
without limitation, all amounts of LC Obligations, whether or not the
beneficiaries of the then outstanding Letter of Credit shall have presented the
documents required thereunder) of such Borrower shall immediately become due and
payable, and, in each case, the Agent may, and, upon the direction of the
Required Lenders shall, exercise any and all remedies and other rights provided
in the Loan Documents; and

      (iii)   if such event is any other Event of Default (or an Event of
Default specified in Sections 9.1(g) or 9.1(h) with respect to a Borrower other
than a Domestic Borrower), any or all of the following actions may be taken:
(A) with the consent of the Required Lenders, the Agent may, and upon the
direction of the Required Lenders shall, by notice to Parent Borrower, declare
the Commitments and the Swingline Commitment terminated forthwith, whereupon
such

22



--------------------------------------------------------------------------------



 

          Commitments shall immediately terminate; and (B) with the consent of
the Required Lenders, the Agent may, and upon the direction of the Required
Lenders shall, by notice of default to Parent Borrower, declare the Loans, all
accrued and unpaid interest thereon and all other amounts owing under the Loan
Documents (including, without limitation, all amounts of LC Obligations, whether
or not the beneficiaries of the then outstanding Letter of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable, and the Agent may,
and upon the direction of the Required Lenders shall, exercise any and all
remedies and other rights provided in the Loan Documents



 
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to the
preceding paragraph, the Borrowers shall at such time deposit in a cash
collateral account opened by the Agent an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit. Each Borrower hereby
grants to the Agent, for the benefit of the Issuing Bank and the LC
Participants, a security interest in such cash collateral to secure all
obligations of such Borrower under this Agreement and the other Loan Documents.
Amounts held in such cash collateral account shall be applied by the Agent to
the payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrowers
hereunder and under the Notes. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrowers hereunder and under the
Notes shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to Parent Borrower. Each Borrower shall execute and
deliver to the Agent, for the account of the Issuing Bank and the LC
Participants, such further documents and instruments the Agent may request to
evidence the creation and perfection of the within security interest in such
cash collateral account.



 
Except as otherwise provided in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived. Each Borrower hereby
further expressly waives and covenants not to assert any appraisement,
valuation, stay, extension, redemption or similar laws, now or at any time
hereafter in force which might delay, prevent or otherwise impede the
performance or enforcement of any Loan Document.



       (b)    Application of Proceeds. In the event that any Commitments shall
have been terminated, or any Loans, any accrued and unpaid

23



--------------------------------------------------------------------------------



 





      interest thereon or any other amounts owing under the Loan Documents
(including, without limitation, all amounts of LC Obligations, whether or not
the beneficiaries of the then outstanding Letter of Credit shall have presented
the documents required thereunder) shall have been declared due and payable, in
each case pursuant to the provisions of this Section any funds received by the
Agent and the Lenders from or on behalf of Parent Borrower (including, without
limitation, from any Credit Party, other than a Subsidiary Borrower that is not
also a Guarantor Subsidiary) shall be applied by the Agent and the Lenders in
liquidation of the Loans, Reimbursement Obligations and the other Obligations in
the following manner and order: (i) to the payment of interest on, and then the
principal portion of, any Loans which the Agent, in its capacity as Agent, may
have advanced on behalf of any Lender for which the Agent has not then been
reimbursed by such Lender or Parent Borrower; (ii) to the payment of any fees or
expenses due Agent from Parent Borrower; (iii) to reimburse the Agent, the
Lenders and the Swingline Lender for any expenses (to the extent not paid
pursuant to clause (ii) above) due from Parent Borrower pursuant to the
provisions of Section 12.5; (iv) to the payment of accrued Facility Fees and all
other fees, expenses and amounts due under the Loan Documents (other than
principal and interest on the Loans and Reimbursement Obligations); (v) to the
payment of interest on Swingline Loans; (vi) to the payment, pro rata according
to the outstanding principal amount of the Loans and Reimbursement Obligations
(other than Swingline Loans), of interest due on such Loans and Reimbursement
Obligations of each Lender; (vii) to the payment of principal of Swingline
Loans; (viii) to the payment, pro rata according to the outstanding principal
amount of the Loans (other than Swingline Loans) and Reimbursement Obligations,
of principal outstanding on such Loans and Reimbursement Obligations; and
(ix) to the payment of any other amounts owing to the Agent and the Lenders
under any Loan Document. Any funds received by the Agent and the Lenders from a
Credit Party that is a Subsidiary Borrower but not a Guarantor Subsidiary shall
be applied by the Agent and the Lenders in liquidation of the Obligations of
such Subsidiary Borrower in the same order as the immediately preceding clauses
(i) through (ix), to the extent applicable.”

2.9.   Amendment of Article 10.



    Article 10 of the Credit Agreement is hereby amended as follows:      
(a)    Section 10.4 is hereby amended by amending and restating the second
sentence thereof in its entirety as follows:

24



--------------------------------------------------------------------------------



 





      “Agent may treat each Lender or the Person designated in the last notice
filed with the Agent under this Section, as the holder of all of the interests
of such Lender in its Aggregate Outstanding Extensions of Credit, until written
notice of transfer, signed by such Lender (or the Person designated in the last
notice filed with the Agent) and by the Person designated in such written notice
of transfer, in form and substance satisfactory to the Agent and otherwise in
accordance herewith, shall have been filed with the Agent.”



    (b)    Section 10.4 is hereby amended by amending and restating the last
sentence thereof in its entirety as follows:



      “Agent shall in all cases be fully protected in acting, or in refraining
from acting, under the Loan Documents in accordance with a request or direction
of the Required Lenders, and such request or direction and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans and other extensions of credit under the Loan
Documents.”



    (c)    Section 10.7 is hereby amended by amending and restating the first
sentence in its entirety as follows:



      “ Each Lender agrees to indemnify and hold harmless Agent in its capacity
as such (to the extent not promptly reimbursed by Parent Borrower and without
limiting the obligation of Parent Borrower to do so), pro rata according to
(a) at any time prior to the Commitment Termination Date, its Commitment
Percentage, and (b) at all other times, (i) if no Loan or LC Obligation is
outstanding, its Commitment Percentage, and (ii) if any Loan or LC Obligation is
outstanding, the percentage equal to the fraction, the numerator of which is the
Aggregate Outstanding Extensions of Credit of such Lender (determined, in the
case of each Alternate Currency Loan, on the basis of the Currency Equivalent in
Dollars thereof), and the denominator of which is the Aggregate Credit Exposure,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever, including any amounts paid to the Lenders (through Agent) by
any Credit Party pursuant to the terms of the Loan Documents, that are
subsequently rescinded or avoided, or must otherwise be restored or returned)
which may at any time (including at any time following the payment of the Loans)
be imposed on, incurred by or asserted against Agent in any way relating to or
arising out of the Loan Documents or any other documents contemplated by or
referred to therein or the transactions contemplated thereby or any action taken
or omitted to be taken by Agent under or in connection with any of the
foregoing; provided, however, that no Lender shall be liable to Agent for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting primarily

25



--------------------------------------------------------------------------------



 





      from the finally adjudicated gross negligence or willful misconduct of the
Agent.”



    (d)    Section 10.8 is hereby amended and restated in its entirety as
follows:



      “10.8 LENDERS IN THEIR RESPECTIVE INDIVIDUAL CAPACITIES. Fleet and each
Lender and the respective affiliates thereof may make secured or unsecured loans
to, accept deposits from, issue letters of credit for the account of, act as
trustee under indentures of, and generally engage in any kind of business with,
Parent Borrower and its Subsidiaries as though Fleet was not the Agent
hereunder, and each Lender was not a Lender hereunder. With respect to the
Commitments made or renewed by Fleet and the Loans made and with respect to any
Letter of Credit issued or participated in by it, in addition to any rights and
powers it may have as the Swingline Lender or the Issuing Bank, it shall have
the same rights and powers under the Loan Documents as any Lender and may
exercise the same as though it were not the Agent, and the terms “Lender” and
“Lenders” shall in each case include Fleet. Further, the Agent and any of its
affiliates may accept fees and other consideration from Parent Borrower and its
Subsidiaries for services in connection with this Agreement or otherwise without
having to account for the same to the other Lenders.”

2.10.   Amendment to Article 11.



    Article 11 of the Credit Agreement is hereby amended by amending and
restating the first sentence of Section 11.2 in its entirety as follows:



      “Subject to Section 11.4, Parent Borrower shall not be released from
liability hereunder unless and until the Commitment Termination Date shall have
occurred and either (a) each Subsidiary Borrower shall have paid in full the
outstanding principal amount of the Loans made to it, together with all accrued
interest thereon and all other sums then due and owing by it under the Loan
Documents and there are no LC Obligations outstanding with respect to any
Subsidiary Borrower, or (b) the Parent Guarantor Obligations shall have been
paid in full.”

2.11.   Amendment of Article 12.



    Article 12 of the Credit Agreement is hereby amended as follows:      
(a)    Section 12.4 is hereby amended by amending and restating Section 12.4(b)
in its entirety as follows:



      “(b) Obligations. The obligations of Borrowers under Sections 3.4, 3.5,
3.6, 3.7, 3.8, 3.9, 3.10, 12.5, 12.7 and 12.13(b) shall survive the termination
of the Commitments, the expiration or termination of the

26



--------------------------------------------------------------------------------



 





      Letters of Credit and the payment of the Loans, Reimbursement Obligations
and all other amounts payable under the Loan Documents.”



    (b)    Section 12.6 is hereby amended by amending and restating subsection
(a) in its entirety as follows:



      “(a) Binding Effect. The Loan Documents shall be binding upon and inure to
the benefit of Parent Borrower, the other Borrowers, the Lenders, the Agent, all
future holders of the Loans and other extensions of credit under the Loan
Documents, and their respective successors and assigns, except that neither
Parent Borrower nor any other Borrower may assign, delegate or transfer any of
its rights or obligations under the Loan Documents without the prior written
consent of the Agent and each Lender.”



    (c)    Section 12.7 is hereby amended and restated in its entirety as
follows:



      “Parent Borrower agrees to defend, protect, indemnify, and hold harmless
Agent, and each and all of the Lenders, each of their respective affiliates and
each of the respective officers, directors, employees and agents of each of the
foregoing (each an “Indemnified Person”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel to such Indemnified
Persons in connection with any investigative, administrative or judicial
proceeding, whether direct, indirect or consequential and whether based on any
federal or state laws or other statutory regulations of any jurisdiction,
including securities and commercial laws and regulations, under common law or at
equitable cause, or on contract or otherwise, including any liabilities and
costs under environmental laws, federal, state or local health or safety laws,
regulations, or common law principles, arising from or in connection with the
past, present or future operations of Parent Borrower or any of its Subsidiaries
or their respective predecessors in interest, or the past, present or future
environmental condition of the Property of Parent Borrower or any of its
Subsidiaries, the presence of asbestos-containing materials at any such
Property, or the release or threatened release of any hazardous substance into
the environment from any such Property) in any manner relating to or arising out
of the Loan Documents (including, without limitation, with respect to the
Agent’s acting as Collateral Agent, pursuant to the Intercreditor Agreement, for
the benefit of the holders of the notes issued pursuant to the Note Purchase
Agreement) any commitment letter or fee letter executed and delivered by Parent
Borrower or any of its Subsidiaries and/or the Agent, the capitalization of
Parent Borrower or any of its Subsidiaries, the Commitments, the making of,
management of and participation in the Loans, or the use or intended use of the
proceeds of the Loans hereunder, provided that Parent Borrower shall have no
obligation

27



--------------------------------------------------------------------------------



 





      under this Section to an Indemnified Person with respect to any of the
foregoing to the extent resulting primarily out of the gross negligence or
willful misconduct of such Indemnified Person or arising solely from claims
between one such Indemnified Person and another such Indemnified Person. The
indemnity set forth herein shall be in addition to any other obligations or
liabilities of Parent Borrower to each Indemnified Person under the Loan
Documents or at common law or otherwise, and shall survive any termination of
the Loan Documents, the expiration of the Commitments and the payment of all
Indebtedness under the Loan Documents.”



    (d)    Section 12.10 (a) is hereby amended by amending and restating the
first sentence in its entirety as follows:



      “(a) If a Lender shall obtain payment of any principal of, or interest on,
any Loan made by it to a Borrower under this Agreement, or shall obtain payment
on any other Obligation owing by a Credit Party (including, without limitation,
any Reimbursement Obligation) through the exercise of any right of set-off,
banker’s lien or counterclaim or similar right or otherwise or through voluntary
prepayments directly to a Lender or other payments made by a Credit Party to a
Lender not in accordance with the terms of this Agreement or other Loan
Documents and such payment should be distributed to the Lenders pro rata or on
the basis of their Commitment Percentages in accordance with Section 2.5(a) or
Section 9.2(b), as applicable, such Lender shall promptly purchase from the
other Lenders participations in the Loans made by the other Lenders or other
Obligations owed to such other Lenders (including, without limitation,
Reimbursement Obligations) in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may be
incurred by such Lender in obtaining or preserving such benefit) pro rata or in
accordance with their Commitment Percentages, as applicable, in accordance with
Section 2.5(a) or Section 9.2(b).”



    (e)    Section 12.10(b) is hereby amended and restated in its entirety as
follows:



      “(b) Set-Off. In addition to any rights and remedies provided by law, upon
and during the continuance of an Event of Default, the Agent, each Lender, any
participant with such Lender in the Loans or other extensions of credit under
the Loan Documents and each Affiliate of each Lender and the Agent shall have
the right, without prior notice to any Credit Party, any such notice being
expressly waived by Borrowers to the extent not prohibited by applicable law, to
set-off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the

28



--------------------------------------------------------------------------------



 





      Agent, such Lender, any Affiliate of the Agent or such Lender or any
participant to or for the credit or the account of any Borrower against and on
account of the Obligations, irrespective of whether or not the Agent or any
Lender, shall have made demand under this Agreement or any of the other Loan
Documents or the Agent or any Lender shall have declared any or all of the
Obligations to be due and payable as permitted by Section 9.2 of this Agreement
and although such Obligations shall be contingent or unmatured. To the extent
not prohibited by applicable law, the aforesaid right of set-off may be
exercised by the Agent and each Lender and participant in the Loans or other
extensions of credit under the Loan Documents and by each Affiliate of a Lender
or the Agent against any Borrower or against any trustee in bankruptcy,
custodian, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor of any Borrower or
against anyone else claiming through or against any Borrower or such trustee in
bankruptcy, custodian, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by any such Person prior to the making, filing or issuance, or service
upon such Person of, or of notice of, any such petition, assignment for the
benefit of creditors, appointment or application for the appointment of a
receiver, or issuance of execution, subpoena, order or warrant. Each Lender
agrees promptly to notify Parent Borrower and the Agent after any such set-off
and application made by such Lender, any of its Affiliates or any of its
participants in the Loans or other extensions of credit under the Loan Documents
or any exercise of similar set-off rights that any of them exercises against
deposits or other indebtedness to or for the credit of any Borrower which is
applied against the Obligations (and the Agent shall promptly notify all of the
other Lenders thereof), provided that the failure to give such notice to Parent
Borrower or Agent shall not affect the validity of such set-off and application.
Agent shall also promptly notify the Parent Borrower after any such set-off and
application made by it or any of its Affiliates, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
Each Borrower hereby grants to Agent, each Lender and Affiliate of each Lender
and Agent and each participant in the Loans or other extensions of credit under
the Loan Documents a continuing lien, security interest and right of setoff as
security for all Obligations upon and against all deposits, credits, collateral
and property, now or hereafter in the possession, custody, safekeeping or
control of such Persons and each of their respective successors and assigns or
in transit to any of them. ANY AND ALL RIGHTS TO REQUIRE ANY OF THE LENDERS OR
AGENT, ANY OF THEIR AFFILIATES OR ANY PARTICIPANT IN THE LOANS OR OTHER
EXTENSIONS OF CREDIT UNDER THE LOAN DOCUMENTS TO EXERCISE THEIR RESPECTIVE
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE

29



--------------------------------------------------------------------------------



 

          OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SET-OFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWERS ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.”



    (f)    Section 12.21 is hereby amended and restated in its entirety as
follows:

          "THE AGENT AND EACH OF THE LENDERS AND BORROWERS HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS THAT THEY MAY NOW OR
HEREAFTER HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT
LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS
RELATING TO THE ADMINISTRATION OF THE CREDIT FACILITY UNDER THIS AGREEMENT OR
ENFORCEMENT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, AND (ii) AGREE THAT
NONE OF THE BORROWERS, ANY LENDER OR THE AGENT WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. EXCEPT AS PROHIBITED BY APPLICABLE LAW, EACH BORROWER HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. EACH BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE AGENT OR THE LENDERS WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
THE AGENT AND THE LENDERS TO ENTER INTO THIS AGREEMENT AND FOR THE LENDERS TO
MAKE LOANS AND OTHER CREDIT AVAILABLE TO THE BORROWERS. IT IS INTENDED THAT SAID
WAIVERS SHALL APPLY TO ANY AND ALL DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY
ACTION OR PROCEEDING



    (g)    Section 12.25 is hereby amended and restated in its entirety as
follows:

30



--------------------------------------------------------------------------------



 

  “12.25. OPINION OF LOCAL COUNSEL WITH RESPECT TO GUARANTOR SUBSIDIARIES. No
later than May 15, 2003, Parent Borrower shall deliver opinions of local counsel
in the jurisdictions of the states of incorporation or organization of the
Guarantor Subsidiaries with respect to which an opinion of counsel was not
delivered on or about March 28, 2003 with respect to the first amendment to the
Credit Agreement. Each such opinion shall be reasonably satisfactory to the
Agent in all respects, and shall be substantially in the form of the opinions
regarding the Credit Parties delivered in connection with such first amendment
to the Credit Agreement.”



  2.12.   Amendment of Exhibit E.

Exhibit E to the Credit Agreement, Form of Compliance Certificate, is hereby
amended and restated to read in its entirety the same as Exhibit E annexed
hereto.



  2.13.   Schedule 4.21.

Schedule 4.21 to the Credit Agreement is hereby deleted.

3.   REAFFIRMATION OF GUARANTY.

     Each of the Guarantors hereby reaffirms each of its continuing obligations
to the Agent and the Lenders under the Guaranty and agrees that neither this
Amendment, the transactions contemplated by this Amendment nor any further
agreements or arrangements whatsoever relating to the Credit Agreement shall in
any way affect the validity and enforceability of the Guaranty or reduce,
impair, or discharge the obligations of any of the Guarantors thereunder.

4.   REPRESENTATIONS AND WARRANTIES.



  Parent Borrower represents and warrants that:



  4.1   Representations in Credit Agreement. Each of the representations and
warranties made by Parent Borrower in the Credit Agreement is true, correct and
complete on and as of the date hereof with the same full force and effect as if
each of such representations and warranties had been made by the Parent Borrower
on the date hereof and in this Amendment (except to the extent such
representations and warranties expressly relate to an earlier date).     4.2  
No Default or Event of Default. No Default or Event of Default exists on the
date of this Amendment (after giving effect to all of the arrangements and
transactions contemplated by this Amendment).     4.3   Binding Effect of
Documents. This Amendment, the Security Agreement and all other Loan Documents
being executed by the Credit Parties in connection herewith have been duly
authorized, executed and delivered by each Credit Party and are in full force
and effect as of the date hereof and the agreements and obligations of each such
Credit Party contained herein and therein constitute the legal, valid, and

31



--------------------------------------------------------------------------------



 





      binding obligations of each Credit Party enforceable against such Credit
Party in accordance with their respective terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally.     4.4  
Ohio Franklin Corp. Ohio Franklin Corp., a Subsidiary of Parent Borrower, has no
operating assets, conducts no operations and sold its only remaining material
asset (certain improved real estate) in 2002.

5.   CONDITIONS TO EFFECTIVENESS.

     This Amendment shall become effective on the first date when the following
conditions are met (the “Amendment Effective Date”):



  5.1   Counterparts to Amendment. The Agent shall have received counterparts
hereof signed by the Required Lenders and all of the Credit Parties (or, in the
case of any Required Lender as to which an executed counterpart shall not have
been received, the Agent shall have received in form satisfactory to it a
telecopy or other written confirmation from such party of execution of a
counterpart hereof by such party);     5.2   Amendment Fee. The Agent shall have
received payment of an amendment fee for each Lender which shall have executed
and delivered a counterpart hereof as contemplated by Section 5.1 hereof on or
before 5:00 p.m. New York time on March 28, 2003 in an amount equal to .375% of
such Lender’s Commitment;     5.3   Other Fees and Expenses. The Agent shall
have received payment of all amendment fees, other costs, fees and expenses
(including, without limitation, reasonable legal fees and expenses for which
invoices shall have been submitted to the Borrower) and other compensation
payable to it on or prior to the Amendment Effective Date in connection with the
Loan Documents;     5.4   Counterparts to Security Agreement. The Agent shall
have received the Security Agreement, dated the Amendment Effective Date, duly
executed and delivered, by each Credit Party;     5.5   Opinions of Counsel to
Credit Parties. The Agent shall have received an opinion of (a) Simpson Thacher
& Bartlett, counsel to the Credit Parties, and (b) Philip E. Kucera, Esq.,
General Counsel of Parent Borrowers, in each case addressed to the Agent and the
Lenders, in form and substance satisfactory to Agent;     5.6   Note Purchase
Agreement. The Agent shall have received evidence satisfactory to it that the
Note Purchase Agreement has been amended in form and substance satisfactory to
the Agent (as determined in its sole and absolute discretion) including
provisions necessary to (a) acknowledge and consent to the Security Agreement;
and (b) provide for a security interest in the Collateral on a parity basis with
the security interest granted pursuant to the Security Agreement.

32



--------------------------------------------------------------------------------



 





  5.7   Counterparts to Intercreditor Agreement. The Agent shall have received
Amendment No. 1 to the Intercreditor Agreement, duly executed and delivered by
each of the parties to the Note Purchase Agreement, other than Parent Borrower;
    5.8   Financing Statements. The Agent shall have received all such UCC-1
financing statements, UCC-3 and other instruments and agreements as the Agent
may request in order to confirm that the Security Agreement is effective to
create in favor of the Agent a valid, enforceable first priority security
interest upon the Collateral. The Agent shall have received payment of all
recording fees, taxes and other charges in connection with all such instruments
and agreements; and     5.9   Additional Documents. The Agent shall have
received all documents it may reasonably request relating to the existence of
each Credit Party, the corporate or other authority for this Amendment and the
other documents related thereto, and any other matters relevant hereto, all in
form and substance to the Agent,

     Provided that this Amendment shall not become effective or be binding upon
any party hereto unless all of the foregoing conditions are satisfied not later
than April 1, 2003. Promptly after the Amendment Effective Date occurs, the
Agent shall notify the Parent Borrower and the Lenders thereof, and such notice
shall be conclusive and binding on all parties hereto.

6.   RATIFICATION; MISCELLANEOUS.

     Except as expressly amended hereby, the Credit Agreement and all documents,
instruments and agreements related thereto are hereby ratified and confirmed in
all respects. All references in the Credit Agreement or any Loan Document or
related agreement or instrument shall hereafter refer to the Credit Agreement as
amended hereby.

7.   NO IMPLIED WAIVER.

     Except as expressly provided herein, nothing contained herein shall
constitute a waiver of, impair or otherwise affect any Obligations, any other
obligations of any of the Credit Parties or any right of the Agent or any Lender
consequent thereon.

8.   EXPENSES.

     Regardless of whether the Amendment Effective Date ever occurs, Parent
Borrower agrees to pay all reasonable fees and expenses incurred by Agent in
connection with the preparation and negotiation of this Amendment, including,
without limitation, the reasonable fees and expenses of Agent’s counsel.

9.   COUNTERPARTS.

     This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but which together shall constitute one and the same
instrument.

33



--------------------------------------------------------------------------------



 



10.   GOVERNING LAW.

     THIS AMENDMENT SHALL FOR ALL PURPOSES BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAW).

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this First Amendment to
Credit Agreement as of this 28th day of March, 2003.

      BOWNE & CO., INC., Borrower       By: /s/ C. Cody Colquitt
Name: C. Cody Colquitt
Title: Senior Vice President and Chief Financial Officer       FLEET NATIONAL
BANK, as a Lender and as Agent       By: /s/ Peter A. Dontas
Name: Peter A. Dontas
Title: Senior Vice President       JPMORGAN CHASE BANK, as a Lender
and as Documentation Agent       By: /s/ Louis Mastrianni
Name: Louis Mastrianni
Title: Vice President       WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender       By: /s/ Anne L. Sayles
Name: Anne L. Sayles
Title: Director       HSBC BANK USA, as a Lender       By: /s/ Bruce Wicks  
Name: Bruce Wicks
Title: Vice President

35



--------------------------------------------------------------------------------



 

      THE ROYAL BANK OF SCOTLAND, PLC, as a Lender       By: /s/ Julian Dakin  
Name: Julian Dakin
Title: Senior Vice President       U.S. BANK, as a Lender       By: /s/ Richard
W. Neltner   Name: Richard W. Neltner
Title: Senior Vice President       THE BANK OF NEW YORK, as a Lender       By:
/s/ James Ducey   Name: James Ducey
Title: Vice President       GUARANTORS:       BOWNE BUSINESS COMMUNICATIONS,
INC.,   a New York corporation       By: /s/ Philip E. Kucera   Name: Philip E.
Kucera
Title: Vice President and Assistant Secretary       BOWNE BUSINESS SOLUTIONS,
INC.,
a Delaware corporation       By: /s/ Philip E. Kucera   Name: Philip E. Kucera
Title: Vice President and Assistant Secretary       BOWNE ENTERPRISE SOLUTIONS,
L.L.C.,
a New York limited liability company       By: /s/ Philip E. Kucera   Name:
Philip E. Kucera
Title: Vice President and Assistant Secretary

36



--------------------------------------------------------------------------------



 

      BOWNE OF ATLANTA, INC.,
a Georgia corporation       By: /s/ Philip E. Kucera   Name: Philip E. Kucera
Title: Vice President and Assistant Secretary       BOWNE OF BOSTON, INC.,
a Massachusetts corporation       By: /s/ Philip E. Kucera   Name: Philip E.
Kucera
Title: Vice President and Assistant Secretary       BOWNE OF CHICAGO, INC.,
a Delaware corporation       By: /s/ Philip E. Kucera   Name: Philip E. Kucera
Title: Vice President and Assistant Secretary       BOWNE OF CLEVELAND, INC.,
a Ohio corporation       By: /s/ Philip E. Kucera   Name: Philip E. Kucera
Title: Vice President and Assistant Secretary       BOWNE OF DALLAS LIMITED
PARTNERSHIP,
a Delaware limited partnership       By: BOWNE OF DALLAS, INC.,
      a Delaware corporation, as General Partner       By: /s/ Philip E. Kucera
  Name: Philip E. Kucera
Title: Vice President and Assistant Secretary       BOWNE OF LOS ANGELES, INC.,
a California corporation       By: /s/ Philip E. Kucera   Name: Philip E. Kucera
Title: Vice President and Assistant Secretary       BOWNE OF NEW YORK CITY,
L.L.C.,
a New York limited liability company       By: /s/ Philip E. Kucera   Name:
Philip E. Kucera
Title: Vice President and Assistant Secretary

37



--------------------------------------------------------------------------------



 

      BOWNE OF PHOENIX, INC.,
an Arizona corporation       By: /s/ Philip E. Kucera   Name: Philip E. Kucera
Title: Vice President and Assistant Secretary       BOWNE OF SOUTH BEND, INC.,
a Delaware corporation       By: /s/ Philip E. Kucera   Name: Philip E. Kucera
Title: Vice President and Assistant Secretary       BGS COMPANIES, INC.,
a Delaware corporation, (also as successor by merger with Bowne Localization,
Inc., a Delaware corporation)       By: /s/ Philip E. Kucera
Name: Philip E. Kucera
Title: Vice President and Assistant Secretary       BOWNE TRANSLATION SERVICES,
LLC,
a New York limited liability company       By: /s/ Philip E. Kucera   Name:
Philip E. Kucera
Title: Vice President and Assistant Secretary       DOCUMENT MANAGEMENT
SERVICES, INC.,
a Massachusetts corporation       By: /s/ Philip E. Kucera   Name: Philip E.
Kucera
Title: Vice President and Assistant Secretary

38



--------------------------------------------------------------------------------



 



EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

     I,             , do hereby certify that I am the           of BOWNE & CO.,
INC. (the “Parent Borrower”), and that, as such, I am duly authorized to execute
and deliver this Compliance Certificate on the Parent Borrower’s behalf pursuant
to Section 7.1(a) of the Credit Agreement, dated as of July 2, 2002, by and
among the Parent Borrower, the Subsidiary Borrowers party thereto, the Lenders
party thereto, FLEET NATIONAL BANK, as Agent for the Lenders, JPMORGAN CHASE
BANK, as Documentation Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, as
Syndication Agent, with FLEET SECURITIES, INC., having acted as the Arranger (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Agreement”). Capitalized terms used herein that are defined in the
Agreement shall have the meanings therein defined.

I hereby certify that:

          1.     The Leverage Ratio as of              (the “Determination
Date”) is      .     :1.00, calculated as set forth on Schedule 1.

          2.     The ratio of Consolidated EBITDAR to Consolidated Fixed Charges
for the four fiscal quarters ended            (which date is the Determination
Date, or if the Determination Date is not the end of a fiscal quarter, such date
is the last day of the fiscal quarter immediately preceding the Determination
Date) is      .     :1.00, calculated as set forth on Schedule 2.

          3.     The ratio of Consolidated Indebtedness to Consolidated Total
Capitalization as of the Determination Date is      .     :1.00., calculated set
forth on Schedule 3.

          4.     The Consolidated Shareholders’ Equity as of the Determination
Date is      , calculated as set forth on Schedule 4.

          5.     Attached as Schedule 5 is a calculation of the Parent
Borrower’s compliance with the financial covenants included within the Note
Purchase Agreement for and as of the Determination Date.

          6.     There exists no violation of any covenant or agreement
contained in any Loan Document, and no condition or event has occurred which
would constitute a Default or Event of Default under the Agreement [, except as
follows:

SPECIFY ALL SUCH VIOLATIONS, CONDITIONS AND EVENTS AND THE NATURE AND STATUS
THEREOF.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have executed this Compliance Certificate on this
     day of                ,      .

     

--------------------------------------------------------------------------------

Name:
Title:

2



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
dated     /    /

CALCULATION OF THE LEVERAGE RATIO

              1.   Funded Debt as of the Determination Date.   $  

--------------------------------------------------------------------------------

              2.   Consolidated Net Income from continuing operations, for the
period comprised of the four fiscal quarters ended on the Determination Date (or
if the Determination Date is not the last day of a fiscal quarter, for the
period of the four fiscal quarters immediately preceding the Determination Date)
  $  

--------------------------------------------------------------------------------

              3.   All Interest Expense of Parent Borrower and its Subsidiaries
to the extent utilized in determining Item 2   $  

--------------------------------------------------------------------------------

              4.   Provision for federal, state and local income taxes of the
Parent Borrower and its Subsidiaries, to the extent utilized in determining
Item 2   $  

--------------------------------------------------------------------------------

              5.   Depreciation and amortization (other than amortization of
debt discount) to the extent utilized in determining Item 2   $  

--------------------------------------------------------------------------------

              6.   Extraordinary items of the Parent Borrower and its
Subsidiaries (including, but not limited to: restructuring integration and asset
impairment charges; expenses related to acquisitions; gains or losses on asset
sales; transaction related expenses; royalty expense borne by Seller within the
trailing 12 months; provisions for doubtful accounts (net of write-offs); and
provision for deferred employee compensation and retirement benefits) in each
case to the extent utilized in determining Item 2   $  

--------------------------------------------------------------------------------

              7.   All other non-cash income, expense, gains and losses to the
extent utilized in determining Item 2 and not otherwise added or subtracted, as
       

3



--------------------------------------------------------------------------------



 

                  applicable, by the foregoing items 3 through 6.              
        8.   Consolidated EBITDA (Item 2 plus the sum of Items 3 through 5 minus
or plus, as applicable, Items 6 and 7) $  

--------------------------------------------------------------------------------

              9.   Leverage Ratio
(Item 1 : Item 8)      .   :1.00               10.   Maximum permitted Leverage
Ratio pursuant to
Section 8.3 of the Credit Agreement:                           (a) January 1,
2003 to March 31, 2003   3.10 to 1.0     (b) April 1, 2003 to June 30, 2003  
3.90 to 1.0     (c) July 1, 2003 to September 30, 2003   3.25 to 1.0     (d)
October 1, 2003 to December 31, 2003   2.75 to 1.0     (e) January 1, 2004 to
March 31, 2004   3.00 to 1.0     (f) April 1, 2004 and thereafter   2.75 to 1.0

4



--------------------------------------------------------------------------------



 



Schedule 2 to Compliance Certificate
dated     /    /

CALCULATION OF THE FIXED CHARGE COVERAGE RATIO

              1.   Consolidated EBITDA from Schedule 1, Item 8, plus all Rentals
to the extent utilized in determining Consolidated Net Income set forth on
Schedule 1, Item 2 $ 

--------------------------------------------------------------------------------

              2.   The aggregate amount of all Rentals and Interest Expense on
Consolidated Indebtedness for the period comprised of the four fiscal quarters
ended on the Determination Date (or if the Determination Date is not the last
day of a fiscal quarter, for the period of the four fiscal quarters immediately
preceding the Determination Date) $ 

--------------------------------------------------------------------------------

              3.   Fixed charge coverage ratio (Item 1: Item 2)      .   :1.00  
              4.   Minimum permitted fixed charge coverage ratio pursuant to
Section 8.2 of the Credit Agreement:                         (a) For the four
fiscal quarter period ended March 31, 2003   1.75 to 1.0                     (b)
For the four fiscal quarter period ended June 30, 2003   1.60 to 1.0            
        (c) For the four fiscal quarter period ended September 30, 2003   1.75
to 1.0                     (d) For the four fiscal quarter period ended
December 31, 2003   2.00 to 1.0                     (e) For the four fiscal
quarter period ended March 31, 2004 and thereafter   2.00 to 1.0            

--------------------------------------------------------------------------------

 

5



--------------------------------------------------------------------------------



 



Schedule 3 to Compliance Certificate
dated    /    /

CALCULATION OF THE RATIO OF
CONSOLIDATED INDEBTEDNESS TO CONSOLIDATED TOTAL CAPITALIZATION

              1.   Consolidated Indebtedness, as of the Determination Date $ 

--------------------------------------------------------------------------------

              2.   Consolidated Shareholders’ Equity, as of the Determination
Date $ 

--------------------------------------------------------------------------------

              3.   Ratio of Consolidated Indebtedness to Consolidated Total
Capitalization (Item 1: Items 1 plus Item 2)        .   :1.00                 4.
  Maximum ratio of Consolidated Indebtedness to Consolidated Total
Capitalization permitted pursuant to Section 8.4 of the Credit Agreement    
0.55:1.00            

--------------------------------------------------------------------------------

 

6



--------------------------------------------------------------------------------



 



Schedule 4 to Compliance Certificate
dated    /   /   

CALCULATION OF CONSOLIDATED SHAREHOLDERS’ EQUITY

            1.   Consolidated Shareholders’ Equity from Schedule 3, Item 2.   $ 

--------------------------------------------------------------------------------

            2.   $250,000,000 plus an aggregate amount equal to 25% of
Consolidated Net Income (but, in each case, only if a positive number) for each
completed fiscal quarter commencing with the fiscal quarter ending March 31,
2002.   $ 

--------------------------------------------------------------------------------

            3.   Minimum Shareholders’ Equity permitted pursuant to Section 8.1
of the Credit Agreement.   Item 1 must be greater than Item 2

7



--------------------------------------------------------------------------------



 



Schedule 5 to Compliance Certificate
dated    /    /

CALCULATIONS AND OTHER EVIDENCE OF COMPLIANCE
WITH NOTE PURCHASE AGREEMENT FINANCIAL COVENANTS

8